DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 24,, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase the first substrate is heat-tempered are part of the claimed invention.  See MPEP § 2173.05(d).
Specification discloses quenching process results in tempered glass, examiner has considered “forming heat-tempered the first substrate.” in place of “such that the first substrate is heat-tempered.”.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claims 1-2, 4-8, 14, 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over by Garcia et al. (9864250 B2) (7428114 B2) in view of Kokuryo et al. (20160017137).

Regarding claim 1, Garcia et al. discloses (see Fig. 1A) An electrochromic (EC) device (100) comprising: 
an optically transparent first substrate (glass layer 110, column 3, line 24-32);
 a working electrode  disposed on the first substrate (104, column 3, line 24-32) and comprising electrochromic nanoparticles (112 and 113 are nanostructures considered as nanoparticle). And
an electrolyte (114) disposed on the working electrode.
Garcia et al. does not specifically state the working electrode comprises a flux material having a melting point ranging from about 25°C. to about 500°C.; and, wherein the flux material is configured to prevent or reduce sintering of the nanoparticles at a temperature of up to about 700° C. 
Garcia et al. illustrates (as indicated in annotated Fig. 1A below) nanoparticles 112 and 113 within bottom portion of solid Electrolyte 106 forming working electrode in which working electrode consist nanoparticle embedded in the bottom portion of Solid Electrolyte  layer which may consist of (as illustrated in annotated Fig. 1 with lower dotted line).
Since the claim consist of generalized flux material, examiner has considered lower portion of Solid Electrolyte material as a Flux material, Garcia et al. further discloses the Solid Electrolyte material may include (also the porous web may be included in a working electrode 104 to prevent sintering) a polymer material and a plasticizer material in which the plasticizer material may be polyvinylbutyral (PVB) (see column 6, line 15-45) in which polyvinylbutyral (PVB) having melting point between 25°C. to about 500°C is well known i.e. see Kokuryo et al. (paragraph [0134], 20160017137 A1)  and Garcia et al. further discloses nanostructured amorphous may be  sintered at a temperature range of 400°C to 600°C meaning PVB prevents sintering of nanoparticle below 400°C (see column 12, line 4-18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use flux material to prevent sintering of nanoparticle during manufacturing process which may exposed the device at high temperature, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).

    PNG
    media_image1.png
    512
    722
    media_image1.png
    Greyscale


Regarding claim 2, Garcia et al. further discloses (see Fig. 4B) in the working electrode the flux material forms a matrix (same layer422 around particle 424) in which the nanoparticles are disposed; the flux material and the nanoparticles form a composite; or the flux material forms shells around the nanoparticles (see claim 2-4 specifically claim 4 discloses: the high temperature stable material forms a single flat layer surrounding the core material).

Regarding claim 4, Garcia et al. further discloses (see Fig. 4B) the nanoparticles comprise WO3-x, where 0≤x≤0.33 (column 3, line 55-67); and the electrolyte comprises a gel electrolyte comprising polyurethane acrylate and a lithium salt (starting from column 6, line 15 to column 7, line 8). 

Regarding claim 5, Garcia et al. further discloses (see Fig. 1c) the EC device further comprises a counter electrode (108) comprising: a passive layer (See column 7, line 16-33 discloses 108 having passive material and examiner considered as comprising passive layer) disposed on the electrolyte  (118) and comprising passive nanoparticles and the flux material (column 7, line 9-15 discloses providing nanoparticle and formed as conventional single layer indicates that the counter electrode can be duplicated same as working electrode); and a complementary layer disposed on the passive layer and comprising complementary nanoparticles and a matrix comprising a lithium metal oxide (alkali metal as stated for electrolyte see column 6, line 21-30, also see column 7, line 9-33 discloses nanostructured transition metal oxide bronze and counter electrode material as Cr2O3, MnO2, FeO2, CoO.sub.2, NiO2, RhO2, or IrO2Cr2O3). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form counter electrode same as working electrode in order to reduce the design cost, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co , 193 USPQ 8.

Regarding claim 6-7, Garcia et al. further discloses (see Fig. 1) the complementary nanoparticles comprise NiOx where 1≤x≤1.5, Cr2O3, MnO2, FeO2, CoO2, RhO2, IrO2, or a combination thereof (see column 7, line 9-33 discloses nanostructured transition metal oxide bronze and counter electrode material as Cr2O3, MnO2, FeO2, CoO2, NiO2, RhO2, or IrO2Cr2O3. 

Regarding claim 8, Garcia et al. further discloses (see Fig. 1) the passive nanoparticles comprise CeO2 nanoparticles and In2O3 nanoparticles (see column 7, line 9-33 discloses counter electrode material as CeO2). 

Regarding claim 14, Garcia et al. discloses a method of making an electrochromic (EC) device (see Fig. 1) the method comprising:
 forming at least a portion of an EC device on an optically transparent first substrate (column 17, line 45-51 disclosure of entire claim 8), the EC device comprising a working electrode (104) comprising electrochromic nanoparticles and a flux material having a melting point ranging from about 25°C. to about 500°C.; and 
heating the first substrate and the working electrode to a temperature of at least 600°C (see column 14, line 15-42 includes heating 400 to 650.°C includes at least 600°C.
Garcia et al. does not specifically state “a bright mode visible light transmittance amount of the EC device before the heating is within +/-15% of a bright mode visible light transmittance amount of the EC device after the heating”
However Garcia et al. indicates and obvious  a bright mode visible light transmittance amount of the EC device before the heating is within +/-15% of a bright mode visible light transmittance amount of the EC device after the heating (see column 14, line 15-42 which states one or more layers of the device, including the crystalline nanostructure material of the working electrode 104, may be heat tempered in an oven or furnace at temperatures ranging from 400 to 650.°C inherently indicating device performance from 600.°C to 650.°C Garcia et al does not state any performance is effected and remains the EC device visible light transmittance amount before and after the heating is same i.e. within +/-15%).

Regarding claim 22, Garcia et al. discloses (see Fig. 1A) a method of making an electrochromic (EC) device (100) the method comprising: 
forming at least portion of an EC device on an optically transparent first substrate (glass layer 110, column 3, line 24-32), the EC device comprising nanoparticle  (112 and 113 is nanostructures considered as nanoparticle).
Heating the nanoparticles such that the flux material melts (column 14 line 15 -42 discloses heating EC) and prevents or reduces sintering of the nanoparticles (column 15, line 21-30 discloses method for suppressing sintering of nanoparticle); and cooling the nanoparticles such that the flux material solidifies around the nanoparticles (column 14 line 15 -42 discloses cooling EC, flux material is solid electrolyte material)
Garcia et al. does not specifically state a flux material having a melting point ranging from about 25°C. to about 500°C.; and, wherein the flux material is configured to prevent or reduce sintering of the nanoparticles at a temperature of up to about 700° C. 
Garcia et al. illustrates (as indicated in annotated Fig. 1A) nanoparticles 112 and 113 within bottom portion of solid Electrolyte 106.
Since the claim consist of generalized flux material, examiner has considered Solid Electrolyte material within working electrode as a Flux material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use flux material around nanoparticle to prevent sintering of nanoparticle during manufacturing process which may exposed the device at high temperature, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).

Regarding claim 24, Garcia et al. discloses (see Fig. 1A) a method of making an electrochromic (EC) device (100) further comprising the cooling comprises quenching the EC device such that the first substrate is heat-tempered (see column 14, line 15-30 discloses quenching EC device and inherent to Quenching for forming heat-tempered substrate see applicant specification paragraph [0085]). 

Regarding claim 25, Garcia et al. discloses (see Fig. 1A) a method of making an electrochromic (EC) device (100)  comprising the heating and the cooling comprises quenching the EC device and inherently heat strengthens the substrate (see Garcia et al. column 14, line 15-30 discloses quenching EC device and inherent to Quenching for forming heat-tempered substrate see applicant specification paragraph [0085]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Garcia et al. (9864250 B2) (7428114 B2) in view of Zhao et al. (NPL-LiRAP, Superionic Conductivity in Lithium-Rich Anti-perovskites herein referred as Zhao et al. ).

Regarding claim 3, Garcia et al. discloses (see Fig. 1A) the EC device as in claim 1.
Garcia et al. does not state  the flux material comprises a lithium-rich anti-perovskite (LiRAP) material represented by the formula Li.sub.3OX, wherein X is F, Cl, Br, I, or any combination thereof. 
In a similar field of endeavor Zhao teaches LiRAP materials for use as ironically conductive compound with structural stability and enhance conductive materials in electronic and electrolytic devices (Zhao Abstract; Discussion; Conclusion and also as stated at Page No. 018211-6, column 2, line 30-51 and continue to Page No. 018211-7, column 1, line 1-20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use LiRAP since, as taught by Zhao, such materials are well known in the art for the purpose of providing superconductivity, low electronic conductivity (insulating), as well has being lightweight, and easily sintered (Zhao - Conclusion).

Claims 12-13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over by Garcia et al. (9864250 B2) (7428114 B2) in view of Yashiro et al. (20170329197 A1).

Regarding claim 12, Garcia et al. further discloses (see Fig. 1A) a glass second substrate (110) disposed on the counter electrode (108).
Garcia et al. does not state the EC device is heat-bent or heat-formed, and has at least one of a radius of curvature value of at least 5 mm or a centerline convex value X of at least 5 mm, wherein the centerline convex value X is the distance between the apex of the interior surface of the EC device and a line connecting two opposing ends of the EC device.
Yashiro et al. discloses (see Fig. 1A-1B) the EC device (10, as in Fig. 1) is heat-bent or heat-formed (10 as in Fig. 1B, see paragraph [0054] discloses thermoforming the laminated body to have a desired curve), and has at least one of a radius of curvature value of at least 5 mm (see paragraph [0158] discloses curvature radius of 130mm which is in compliance of the curvature value of at least 5mm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to heat-bent or Thermoforming to desire curvature of at least 5mm as disclosed by Yashiro et al. in order define process for mass-production of the curved electrochromic device for use as spectacle lens (see paragraph [0007]).

Regarding claim 13, Garcia et al. further discloses (see Fig. 1) the first substrate (110) is a glass substrate (see column 3, line 28-32) ; and the EC device comprises part of a vehicle window (see column 3, line 8-14 discloses use of EC device with vehicles for providing desire shading).

Regarding claim 23, Garcia et al. discloses the method (see Fig. 1A) as in claim 22.
Garcia et al. does not specifically state the heating comprises bending or forming the EC device in a mold such that the EC device has at least one of a radius of curvature of at least 5 mm or a centerline convex value X of at least 5 mm, and wherein the centerline convex value X is the distance between the apex of the interior surface of the EC device and a line connecting two opposing ends of the EC device.
Yashiro et al. discloses (see Fig. 1A-1B) the EC device (10, as in Fig. 1) heating comprises bending or forming the EC device in a mold (see paragraph [0039]) such that the EC device has a desired curve, and has at least one of a radius of curvature value of at least 5 mm (see paragraph [0158] discloses curvature radius of 130mm which is in compliance of the curvature value of at least 5mm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to heat-bent or Thermoforming to desire curvature in a mold to form at least 5mm of radius of curvature as disclosed by Yashiro et al. in order define process for mass-production of the curved electrochromic device for use as spectacle lens (see paragraph [0007]).

Allowable Subject Matter
Regarding Claims 9-11 and 26-27, although the prior arts teaches examples of Electrochromic device, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 9-11 and 26-27, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the structural limitations recited together in combination with the totality of particular features/limitations recited therein. 
	the prior art taken either singularly or in combination fails to teach the EC device, as in claim 9, comprising “flux material having lithium-rich anti-perovskite (LiRAP) material”, 
	the prior art taken either singularly or in combination fails to teach, the EC device, as in claim10, comprising “lithium metal oxide of the matrix comprises LiNbO3, Li2WO4, LiTaO3 or combination thereof, material having lithium-rich anti-perovskite (LiRAP) material”,
	 the prior art taken either singularly or in combination fails to teach, the EC device, as in claim11, comprising “passive layer comprising a matric having LiNbO3, Li2WO4, LiTaO3, or combination thereof” and
	 the prior art taken either singularly or in combination fails to teach, the method of making an EC device, as in claim26, having “a passive layer disposed on the electrolyte with passive nanoparticles and a matrix comprising a lithium metal oxide and a complementary layer having complementary nanoparticles, passive nanoparticles and flux material that is  disposed on the passive layer”.
Regarding Claims 27 is dependent on objected claim 26 and objected for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        March 13, 2021